DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Cai et al. (WO 2017050086 A1, hereinafter “Cai”)
Nordstrom et al. (US 20130336280 A1, hereinafter “Nordstrom”) 
Gao et al. (US 20200119850 A1, hereinafter “Gao”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (WO 2017050086 A1, hereinafter “Cai”).
Regarding claims 1, 9 and 17:
Cai teaches a channel measurement indication method (Abstract, [0001], [0003] [00017]-[0021], [0067], [0415]-[0420], where Cai teaches method, apparatus/device and computer program with memory and processor for acquiring channel parameter configuration), comprising:
receiving, by a terminal device, an indication information, the tenth indication information indicating a frequency band granularity on which channel measurement is based, and a frequency band corresponding to one frequency band granularity corresponds to one precoding matrix (Cai [0021]-[0024], [0047]-[0050], claims 8 and 11, where Cai discloses a terminal device for obtaining channel parameter and frequency domain granularity parameter/measurement for the channel state reference signal CSI-RS); and
determining, by the terminal device, the frequency band granularity based on the indication information (Cai claims 8, 10 and 12).
Cai fails to explicitly teach if the indication information is a tenth indication information.
However, whether the indication information is tenth, first or 100th does not make a difference since it is just a naming because there are no other indication information in the claim to require the indication to be the tenth.
Regarding claims 2, 10 and 18:
Cai teaches wherein the method further comprises:
performing, by the terminal device, the channel measurement on a measurement bandwidth based on the frequency band granularity, the measurement bandwidth comprising bandwidth for feeding back channel state information (CSI) (Cai [0021]-[0024], [0047]-[0052], claims 8-12).
Regarding claims 3, 11 and 19:
Cai teaches wherein the bandwidth for feeding back CSI comprises at least a portion of a bandwidth for transmitting a reference signal (CSI) (Cai [0021]-[0024], [0047]-[0052], claims 8-12). 
Claims 4-5, 8 and 12-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (WO 2017050086 A1, hereinafter “Cai”) in view of Nordstrom et al. (US 20130336280 A1, hereinafter “Nordstrom”).
Regarding claims 4, 12 and 20:
Cai teaches all the limitations of this claim except wherein the frequency band granularity comprises a bandwidth size of a precoding resource block group (PRG) 
However, Cai teaches where Cai teaches the CSI-RS form a group of band/frequency block that have the same precoding (Cai [0008], [0130], [0135], [0195]). Nordstrom further teaches the precoding vectors applied to data vary across frequencies within each group according to a specific pattern, which may be selected to appear random. Different patterns may be applied to different groups of time-frequency resources. In an LTE system in particular, this varied pattern of precoders can be applied at the resource-block level or, at the level of the Precoding Resource block Group (PRG) (Nordstrom [0041], [0044]).
Therefore, taking the teachings of Cai and Nordstrom as whole, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the claim invention  to have the frequency band granularity comprises a bandwidth size of a precoding resource block group (PRG), in order to be compatible LTE systems.
Regarding claims 5 and 13:
(Nordstrom [0041], [0044]).
Regarding claims 8 and 16:
Cai in view of Nordstrom teaches wherein precoding matrices, corresponding to any two adjacent frequency bands having a same frequency band granularity, are different ) (Nordstrom [0041], [0044], [0047], [0068]).

Claims 6-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (WO 2017050086 A1, hereinafter “Cai”) in view of Nordstrom et al. (US 20130336280 A1, hereinafter “Nordstrom”) and in view of Gao et al. (US 20200119850 A1, hereinafter “Gao”).
Regarding claims 6 and 14:
Cai in view of Nordstrom teaches all the limitations of this claim except wherein the performing, by the terminal device, the channel measurement on the measurement bandwidth based on the frequency band granularity comprises:
using, by the terminal device, the frequency band granularity as a precoder cycling granularity, and performing the channel measurement on the measurement bandwidth based on a transmission scheme of a precoder cycling.
However, Gao teaches a mixed space time and mixed frequency block coding wherein precoder granularity are used and channel measurement on the measurement bandwidth is based on a transmission scheme of precoder cycling (Gao [0018], [0066], [0069], [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use precoder cycling granularity and perform channel (Gao [0018]).
Regarding claims 7 and 15:
Cai in view of Nordstrom and in view of Gao teaches wherein the tenth indication information is carried in any one of the following signaling: a radio resource control (RRC) message, a Media Access Control (MAC)-control element (CE), or a downlink control information (DCI) (Nordstrom [0013], [0021], [0034], [0043], [0054], [0078]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 12, 2021